                   Analysis of Changes in the Fourth Amended
                  Complaint from the Third Amended Complaint
       The Fourth Amended Complaint has the same number of paragraphs as the Third Amended

Complaint, and is almost identical thereto in content, except for the following changes, in

compliance with prior orders of the Court, and the Order dated December 6, 2019 in particular:

   1. The named Private Party Defendants, Rochel Herman, Aron Mandel and Aron Greenberg,
      listed in the Caption of the Third Amended Complaint have been eliminated as such from
      the Caption. Additionally , they are no longer listed in Section II of the Fourth Amended
      Complaint entitled “The Parties,” but merely as Non-Parties. Further, previously referred
      to as “Defendants ROCHEL H., MANDEL and GREENBERG,” jointly and severally,
      they are now referred to as simply “Non-Parties Rochel Herman, Mandel and Greenberg,”
      together or individually. See 3 below.

   2. Counts 7 and 14 alleging a conspiracy between WIEBER and the Private parties under 42
      U.S.C. § 1983 and under state law, respectively, have been eliminated. All other counts
      are left unchanged except that several reference to “Defendant ROCHEL H.” have been
      changed to simply “Rochel Herman.” See 3 below.

   3. The allegations of Section V entitled “Factual Allegations” are virtually identical in both
      the Third and Fourth Amended Complaints except that all references to the Private Party
      Defendants as such, to a conspiracy or co-conspirators have been eliminated and/or
      replaced by appropriate language consistent with alleged police malfeasance or misconduct
      by Detective WIEBER to help Rochel Herman and her supporters Aron Mandel and Aron
      Greenberg in a State divorce action or in pending administrative ACS proceedings, rather
      than to stop real criminal violations of New York law.

   4. The only real difference between the Third and Fourth Amended Complaints can be found
      in pars. 1-5 of the “Introduction” section which eliminates the naming of the Private Party
      Defendants as such and replaces the summary of the conspiracy theory described in the
      Third Amended Complaint with a summary of the police malfeasance or misconduct theory
      to help Rochel Herman and her supporters Aron Mandel and Aron Greenberg in a State
      divorce action or in pending administrative ACS proceedings. Thus, Plaintiff was falsely
      arrested three times by WIEBER, who also initiated two malicious prosecutions against
      him based on feigned violations of New York criminal law that WIEBER knew never
      occurred. The Factual Allegations in Section V of the 4th Amended Complaint, after the
      adjustments described in item 3 above, are entirely consistent with this summary
      description of the 4th Amended Complaint.
5. In response to the Defendants’ expected Summary Judgment motion based on probable
   cause and qualified immunity, Defendant will produce the appropriate evidentiary
   materials cited in the 4th Amended Complaint which will confirm all of its factual
   allegations in order to defeat Defendant’s motion, in Plaintiff’s view.
